In re; Jay Dee Williams applying for writs of habeas corpus, certiorari, prohbiition and mandamus.
Application denied. Having been informed that bills of information have been filed, the application is moot.
BARHAM, J.,
is of the opinion the writ should be granted. The trial court was in ■error in denying the writ when filed with that court. The defendant’s rights have “been abused. He was detained without lawful order and alleged he was detained without probable cause. That showing entitled him to a hearing or a granting of relief. We should review this serious error of legal procedure.